PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/009,830
Filing Date: 15 Jun 2018
Appellant(s): DePiano et al.



__________________
Ryan W. Cagle
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal


Every ground of rejection set forth in the Office action dated 05/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 25-43 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Thorens et al. (US 2001/0155153A1).
Thorens discloses in reference to claim:

25.  A smoking article 100 comprising: a reservoir 113 including a liquid 115;  a liquid transport element 117 configured for transfer of liquid from the reservoir;  and a heating element 119 in a heating relationship with the liquid transport and configured to vaporize the liquid transferred by the liquid transport element, wherein the heating element 119 is substantially planar (see Figure 2), has a longitudinal axis X (see annotated fig. 20 below), and is formed of a first end 205, a second end 203, and a plurality of interconnected loops 208 connected to the first end and the second end. 
 Note: Appellant’s description of the claimed heater as “planar” is interpreted to mean that the heating element is planar before bending to conform to the fluid transport element since the Appellant’s drawings do not show an embodiment wherein the heater maintains the “pre-bent” planar configuration and the heating elements are markedly “non-planar” in the finished article. 
Looking at Figures 2, 3, 4 and 20 Thorens shows a planar heating element which is then formed round the liquid transport.

    PNG
    media_image2.png
    1070
    998
    media_image2.png
    Greyscale


Similarly, Appellant’s figures 27, 28 and 30 show a planar heating element which is then formed around a liquid transport. 

    PNG
    media_image3.png
    810
    837
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1265
    947
    media_image4.png
    Greyscale

26.  The smoking article of claim 25, wherein the heating element has a sheet- like configuration. See Fig. 2 
 
27.  The smoking article of claim 25, wherein the plurality of interconnected loops 208 are connected to the first end 205 and the second end 203 through a first connector section A and a second connector section B, respectively. 

    PNG
    media_image5.png
    1051
    756
    media_image5.png
    Greyscale

 
28.  The smoking article of claim 27, wherein the first connection section A and the second connector section B are substantially parallel to the longitudinal axis X. 
 
29.  The smoking article of claim 25, wherein the plurality of interconnected loops  208 are oriented transversely to the longitudinal axis X. 
 
30.  The smoking article of claim 25, wherein the plurality of interconnected loops 208 are alternatingly disposed with respect to the longitudinal axis X. 

    PNG
    media_image6.png
    588
    713
    media_image6.png
    Greyscale

31.  The smoking article of claim 25, wherein the heating element is integrally formed from a sheet of material. See Fig 20
 
32.  The smoking article of claim 31, wherein the sheet of material from which the heating element is integrally formed is a metal sheet. See Fig 20
 
33.  The smoking article of claim 25, wherein the heating element is bendable. See Fig. 16
 
34.  The smoking article of claim 25, wherein the heating element is at least partially bent so as to conform to a shape of the liquid transport element. See Fig. 16

 

 
36.  A method of preparing an electronic smoking article 100, comprising: providing a liquid transport element 117 configured for transfer of liquid 115 therethrough;  providing a heating element 119 that is substantially planar (see Fig. 2, 14, 20), has a longitudinal axis X, and is formed of a first end, a second end, and a plurality of interconnected loops 208 connected to the first end and the second end;  and combining the heating element with the liquid transport element so that the heating element is in a heating relationship with the liquid transport. See claim 1 mutatis mutandis
 
37.  The method of claim 36, further comprising providing the liquid transport element 117 in a liquid transfer relationship with a reservoir 113 configured for holding a liquid 115. 
 
38.  The method of claim 36, further comprising connecting the first end and the second end of the heating element with a first heater terminal and a second heater terminal, respectively. See claim 27 mutatis mutandis
 
39.  The method of claim 36, wherein at least a portion of the liquid transport element is substantially non-planar, and wherein the heating element is combined with the liquid transport element such that the heating element is at least partially bent so as to conform to the substantially non-planar portion 
of the liquid transport element and so that at least a portion of the plurality of interconnected loops are oriented out of a plane defined by a remainder of the heating element.  See Fig. 16. Note when bent to conform the planar heating element has portions that are substantially non-planar and out of plane with end portions (1405, 1403 in fig. 16)

40.  The method of claim 36, wherein the plurality of interconnected loops are connected to the first end and the second end through a first connector section and a second connector section, respectively. See claim 27 mutatis mutandis
 
41.  The method of claim 40, wherein the first connection section and the second connector section are substantially parallel to the longitudinal axis. See claim 28 mutatis mutandis
 
42.  The method of claim 36, wherein the plurality of interconnected loops are oriented transversely to the longitudinal axis. See claim 29 mutatis mutandis
 
43.  The method of claim 36, wherein the plurality of interconnected loops are alternatingly disposed with respect to the longitudinal axis. See claim 30 mutatis mutandis
 (2) Response to Argument
Appellent argues:
A. Thorens does not disclose a substantially planar heating element in a heating relationship with a liquid transport element and configured to vaporize the liquid transferred by the liquid transport element.
It is noted that the central argument is the interpretation of the claim limitation “substantially planar”.  In order for the scope of such a limitation to be understood, the Examiner must look to the Appellant’s disclosure.  Appellant’s disclosure refers to an “initial planar configuration” referencing Fig. 27, however, the Appellant’s disclosure does not show a finished apparatus wherein the “initial planar configuration” of Fig. 27 is maintained, rather all embodiments shown by the disclosure end in an apparatus wherein the “initial planar configuration” is altered and bent or formed around the liquid 
Appellant suggests that the Examiner agrees that Thorens fails to disclose a “substantially planar” heating element because the Examiner states that Thorens shows a heating element which is formed [a]round the liquid transport element.  Appellant’s suggestion is not correct. The Examiner points out that Thorens discloses a “substantially planar” heating element that is formed around a liquid transport element.  The Examiner’s interpretation is supported by Appellant’s disclosure of an “initial planar configuration” that is further bent [claim 34] to conform to the fluid transport element and mapped to the Thorens invention by the comparison of Appellant’s figures of disclosed embodiments to the figures showing the embodiments of the Thorens apparatus.  It can be further noted that the term “substantially planar” may alternately or additionally be interpreted to mean that a portion of the heating element remains planar after bending as shown by portions 1016, 1018, 1023a, and 1023b in Appellant’s FIG. 28. Similarly, U.S. Publication 2011/0155153 to Thorens et al. discloses a portion of the heating element which remains planar after bending, such as portions 203 and 205 in FIG. 4.

B. The examiner has expressly and improperly interpreted the claims in a manner that is inconsistent with the legal requirements for implementation of the broadest reasonable interpretation standard.
It is noted that the Office operates under broadest reasonable interpretation (BRI), and the Examiner is tasked with determining the plain meaning of the claim limitations, where the plain meaning is evidenced by the words of the claims themselves, the specification, drawings, and prior art.
i. The examiner has improperly added limitations to the claims.
Again the scope of the claimed invention can only be ascertained when meaning of the claim limitations is clear and understood.  The Examiner under broadest reasonable interpretation (BRI)  is compelled to look to the specification, drawings and the prior art to understand the broadest reasonable meaning of the critical limitation “substantially planar”.   No limitations are imported to claim 25 by reasonably interpreting the meaning of “substantially planar” to include an “initial planar configuration” as referenced and depicted in the specification and drawings, particularly as no 
ii. The examiner’s interpretation of independent claim 25 is flawed because it is inconsistent with the plain language of independent claim 25 and the plain language of dependent claim 34.
Appellant’s argument that the Examiner has imported the limitation that the heating element is “substantially planar” before bending to conform to the fluid transport element is not accurate.  It should be further noted that as Appellant points out, claim 34 modifies the invention already claimed in claim 25 to include a heating element that is partially bent so as to conform to a shape of the liquid transport element.  As claim 34 depends from claim 25, the scope of claim 25 must fully envelope the scope of claim 34, as such, since the limitations of claim 34 suggests that a heating element that is partially bent so as to conform to a shape of the fluid transport element can be reasonably considered a “substantially planar” heating element, such an interpretation with respect to claim 25 is reasonable.  
iii. The examiner wrongly departed from the plain language of the claims in seeking an alternative interpretation.
Appellant has not pointed to any plain language of the claims to support the argument that the interpretation delineated by the Examiner is unreasonable.  Further the use of the term “substantially” requires a look to the disclosure to understand the scope of the term that follows.  
iv. Even if it was proper for the examiner to look to the specification and drawings for interpreting the claim language, the examiner still improperly imported limitations into the claims.


v. Contrary to the examiner’s arguments, the original specification describes the claimed subject matter in a manner that is consistent with the plain language of the claims.
The Examiner maintains that “substantially planar” does not qualify as plain language needing no clarification in the disclosure, since the scope and meaning of the term “substantially” must be evaluated by looking to the disclosure. 
vi. The examiner incorrectly looked to the prior art for interpreting the claims.
The Examiner did not look to the prior art to interpret the meaning of the claims.  An interpretation of the Appellant’s disclosure and figures as it relates to the claimed “substantially planar” heating element was presented.  That interpretation was subsequently compared to the Thorens disclosure to explain how the interpretation of the claimed invention was mapped to Thorens.  Again it is noted that under a broadest reasonable interpretation (BRI), the customary meaning to those of ordinary skill in the art may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art.  In the above rejection, the Examiner properly looks to the specification, drawings and prior art to arrive at the BRI for “substantially planar” and clearly conveys said BRI to Appellant. 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THOR S CAMPBELL/Primary Examiner, Art Unit 3761          
                                                                                                                                                                                              Conferees:

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        
/NICHOLAS F POLITO/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.